                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MANUEL OTERO,

              Plaintiff,

v.                                                         No.: 1:19-cv-990 JAP/KRS

BRISTOL WEST INSURANCE
COMPANY OF AMERICA,

              Defendant.

          ORDER VACATING SETTLEMENT CONFERENCE AND SETTING
                          STATUS CONFERENCE

       THIS MATTER, having come before the Court on Defendant Bristol West Insurance

Company’s Unopposed Motion to Vacate and Reschedule Settlement Conference [Doc. 18], and

the Court, having reviewed the Motion and noting the concurrence of all counsel, FINDS the

Motion well-taken.

       IT IS HEREBY ORDERED that the settlement conference currently scheduled for

February 18, 2020 at 9:00 a.m. is hereby vacated.

       IT IS FURTHER ORDERED that the parties appear for telephonic status conference on

February 18, 2020 at 10:00 a.m. to discuss rescheduling the settlement conference. The parties

shall dial (888) 398-2342 and enter access code 8193818 to connect to the proceedings.



                                            ____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
